                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        TAUNO A. KOIVISTO,
                                  11                                                     Case No. 19-cv-04329-RS (PR)
                                                      Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                         ORDER OF DISMISSAL
                                  13
                                        DEBBIE ASUNCION,
                                  14
                                                      Respondent.
                                  15

                                  16

                                  17          This federal action was filed as a petition for writ of habeas corpus, that is, as a
                                  18   challenge to the lawfulness or duration of petitioner’s incarceration. A review of
                                  19   petitioner’s filings (in particular the amended petition) shows that petitioner sets forth
                                  20   claims against state actors regarding the conditions of confinement — specifically medical
                                  21   care — rather than challenging the lawfulness or duration of his confinement. Therefore,
                                  22   if petitioner prevails here it will not affect the length of his incarceration. This means that
                                  23   his claim is not the proper subject of a habeas action, but must be brought as a civil rights
                                  24   case under 42 U.S.C. § 1983. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (habeas
                                  25   corpus action proper mechanism for challenging “legality or duration” of confinement;
                                  26   civil rights action proper method for challenging conditions of confinement); Crawford v.
                                  27   Bell, 599 F.2d 890, 891-892 & n.1 (9th Cir. 1979) (affirming dismissal of habeas petition
                                  28   on basis that challenges to terms and conditions of confinement must be brought in civil
                                   1   rights complaint).
                                   2          In an appropriate case a habeas petition may be construed as a section 1983
                                   3   complaint. Wilwording v. Swenson, 404 U.S. 249, 251 (1971). Although the Court may
                                   4   construe a habeas petition as a civil rights action, it is not required to do so. Since the time
                                   5   when the Wilwording case was decided there have been significant changes in the law. For
                                   6   instance, the filing fee for a habeas petition is five dollars; for civil rights cases, however,
                                   7   the fee is now $400 ($350 if pauper status is granted) and under the Prisoner Litigation
                                   8   Reform Act the prisoner is required to pay it, even if granted in forma pauperis status, by
                                   9   way of deductions from income to the prisoner’s trust account. See 28 U.S.C. § 1915(b).
                                  10   A prisoner who might be willing to file a habeas petition for which he or she would not
                                  11   have to pay a filing fee might feel otherwise about a civil rights complaint for which the
                                  12   $400 fee would be deducted from income to his or her prisoner account. Also, a civil
Northern District of California
 United States District Court




                                  13   rights complaint which is dismissed as malicious, frivolous, or for failure to state a claim
                                  14   would count as a “strike” under 28 U.S.C. § 1915(g), which is not true for habeas cases.
                                  15          In view of these potential pitfalls for petitioner if the Court were to construe the
                                  16   petition as a civil rights complaint, the case is DISMISSED without prejudice to petitioner
                                  17   filing a civil rights action if he wishes to do so in light of the above. The Clerk shall enter
                                  18   judgment in favor of respondent, and close the file.
                                  19          IT IS SO ORDERED.
                                  20                10 2020
                                       Dated: March___,
                                                                                           _________________________
                                  21
                                                                                              RICHARD SEEBORG
                                  22                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                               ORDER OF DISMISSAL
                                                                                                                CASE NO. 19-cv-04329-RS
                                                                                       2
